FILED
                             NOT FOR PUBLICATION                           MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARIA NOEMI SARABIA,                             No. 11-73705

               Petitioner,                       Agency No. A099-228-012

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013**

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Maria Noemi Sarabia, a native and citizen of Colombia, petitions pro se for

review of an order of the Board of Immigration Appeals (“BIA”) dismissing her

appeal from a decision of an immigration judge (“IJ”) denying her motion to

continue her removal proceedings. Our jurisdiction is governed by 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to continue.

Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam). We

deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion by denying Sarabia’s motion to

continue to await adjudication of an immigrant visa petition that her daughter had

filed on her behalf, because Sarabia did not demonstrate good cause for a

continuance. See Singh v. Holder, 638 F.3d 1264, 1274 (9th Cir. 2011) (“[A]n IJ

‘may grant a motion for continuance for good cause shown.’” (citation omitted)).

The IJ had previously granted Sarabia eleven continuances for this purpose, and

the U.S. Citizenship and Immigration Services had issued a notice of intent to deny

the visa petition based on reliable evidence that Sarabia had engaged in marriage

fraud. See Matter of Hashmi, 24 I. & N. Dec. 785, 792, 794 (BIA 2009)

(observing that “a history of continuances being granted . . . for the adjudication of

a pending [visa petition], coupled with other relevant factors, may support a

decision to move forward with the case”; and identifying “no obligation to

continue ‘when there is a reliable basis to conclude that the visa petition . . . will

ultimately be denied’” (citation omitted)), cited with approval by Malilia v. Holder,

632 F.3d 598, 606 (9th Cir. 2011).




                                            2                                     11-73705
      The agency correctly considered the relevant legal standard and provided a

reasoned explanation for its decision denying Sarabia’s motion to continue. See

Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (“[The BIA must]

consider the issues raised, and announce its decision in terms sufficient to enable a

reviewing court to perceive that it has heard and thought and not merely reacted.”

(citation and internal quotation marks omitted)).

      Sarabia has waived any challenge to the BIA’s determination that the IJ

lacked authority to administratively close her case. See Tijani v. Holder, 628 F.3d
1071, 1080 (9th Cir. 2010) (“[W]e generally will not take up arguments not raised

in an alien’s opening brief before this court.”).

      We lack jurisdiction to consider Sarabia’s contention that the IJ did not

inform her of her eligibility for voluntary departure, because Sarabia failed to

exhaust this contention before the BIA. See id. (“We lack jurisdiction to review

legal claims not presented in an alien’s administrative proceedings before the

BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                     11-73705